
	
		II
		112th CONGRESS
		1st Session
		S. 1423
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2011
			Mr. Toomey (for himself,
			 Mr. Casey, and Mr. Wyden) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To clarify the orphan drug exception to the annual fee on
		  branded prescription pharmaceutical manufacturers and
		  importers.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Access to Orphan Drugs Act
			 of 2011.
		2.Clarification of
			 orphan drug exception to annual fee on branded prescription pharmaceutical
			 manufacturers and importers
			(a)In
			 generalParagraph (3) of
			 section 9008(e) of the Patient Protection and Affordable Care Act (Public Law
			 111–148) is amended to read as follows:
				
					(3)Exclusion of
				orphan drug sales
						(A)In
				generalThe term
				branded prescription drug sales shall not include sales of any
				drug or biological product—
							(i)with respect to
				which a credit was allowed for any taxable year under section 45C of the
				Internal Revenue Code of 1986; or
							(ii)which is approved
				or licensed by the Food and Drug Administration for marketing solely for one or
				more rare diseases or conditions.
							(B)LimitationSubparagraph
				(A) shall not apply with respect to any drug or biological product after the
				date on which the drug or biological product is approved or licensed by the
				Food and Drug Administration for marketing for any indication other than the
				treatment of a rare disease or condition.
						(C)Rare disease or
				conditionIn this paragraph, the term rare disease or
				condition has the meaning given such term under section 45C(d)(1) of the
				Internal Revenue Code of 1986, except that in the case of any drug or
				biological product that has not been designated under section 526 of the
				Federal Food, Drug and Cosmetic Act for a particular indication, determinations
				under such section 45C(d)(1) shall be made on the basis of the facts and
				circumstances as of the date such drug or biological product is approved or
				licensed by the Food and Drug Administration for marketing for the treatment of
				such disease or
				condition.
						.
			(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in section 9008 of the Patient Protection and Affordable Care Act
			 (Public Law 111–148).
			
